Citation Nr: 0111314	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-10 873	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured right ulna styloid (wrist), currently rated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1994 to May 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 RO decision, which denied the 
veteran's claim seeking entitlement to an increased rating 
for residuals of a fractured right ulna styloid, currently 
evaluated as 10 percent disabling.  The veteran continues to 
appeal to the Board for an increased rating for his service-
connected residuals.  In addition, because there has been no 
clearly expressed intent on the part of the veteran to limit 
his appeal to entitlement to a specified disability rating, 
the VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Accordingly, the issue remains in appellate status.


REMAND

The veteran has stated several times that he has received 
treatment for his disability at the Boston VA Medical Center. 
The claims folder does not include reports of this treatment.  
Thus, in regards to the referenced Boston VA Medical Center 
and the veteran's comprehensive service medical records, the 
record suggests that additional relevant medical records may 
be available.  Consequently, a reasonable effort should be 
made to secure such records.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

In addition, the veteran's residuals of a fractured right 
ulna styloid (wrist) are currently rated as 10 percent 
disabling, under 38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2000), which is the highest rating for limitation of motion 
of the wrist.  Nevertheless, due to persistent pain and 
swelling the veteran contends that his 10 percent rating does 
not adequately reflect the severity of his condition.  As a 
result, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Presently, in order to warrant a higher rating for the 
veteran's current disability the evidence would have to show 
the veteran has symptoms consistent with the rating criteria 
for ankylosis, 38 C.F.R. § 4.17a, Diagnostic Code 5214 
(2000).  As the United States Court of Appeals for Veterans 
Claims (Court) noted in Massey v. Brown, 7 Vet.App. 204, 
(1994), rating decisions must be based on medical findings 
that relate to the applicable criteria.  The Court has held 
that the Board in turn, may consider only independent medical 
evidence to support Board findings.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

The veteran has stated several times that his residuals of a 
fractured right wrist include a scar, which has not yet been 
rated by the RO.  Because the symptomatology of the veteran's 
scar is not duplicative, or overlapping with the 
symptomatology of his additional residuals, evaluation of the 
veteran's disability under multiple codes is permitted.  
Esteban v. Brown, 6 Vet.App. 259 (1994).  As a result, the RO 
must respond accordingly.

Finally, in addition to the reasons for remand noted above, 
it is noted that, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO must attempt to obtain and associate 
with the claims folder all relevant private and VA 
treatment records that have not already been made 
part of the claims folder, particularly including 
records from the Boston VA Medical Center.  If any 
such records are unavailable, the reasons for the 
unavailability must be documented.

4.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the severity of his service 
connected residuals of a fractured right 
ulna styloid (wrist).  All studies deemed 
appropriate should be performed and all 
findings should be set forth in detail.  
The examiner must review the entire 
claims folder, to include any reports 
added to the record in accordance with 
paragraphs 1 through 3, above.  The 
examination must be conducted taking into 
account the entire medical history.  In 
the report of the examination, the 
examiner should respond specifically to 
each of the following items:

(a.)  What is the range of motion of the 
veteran's right wrist in terms of 
dorsiflexion and palmar flexion?

(b.)  Does the veteran have ankylosis of 
the right wrist in dorsiflexion between 
20 to 30 degrees?  If so, 
is the ankylosis favorable or 
unfavorable?

(c.)  Does the veteran have ankylosis of 
the right wrist in palmar flexion, or 
with ulnar or radial deviation?  If so, 
is the ankylosis favorable or 
unfavorable?

The examination report should also 
include responses to the following 
medical questions regarding the veteran's 
scar, resulting from his wrist surgery in 
1997:

(a.)  Does the veteran's scar affect the 
function of his right wrist, and if so, 
how?

(b.)  Is the veteran's scar tender and 
painful on objective demonstration?

(c.)  Is the veteran's scar poorly 
nourished with repeated ulceration?

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should explain why it 
is not feasible to respond.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

5.  After the development requested above 
has been completed, the RO should review 
the claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.

6.  The RO should readjudicate the 
veteran's claim for an increased rating 
for residuals of a fractured right wrist, 
as conducting an initial rating of his 
scar.  All appropriate laws and 
regulations should be applied.  If the 
benefit being sought by the claimant is 
not resolved to his satisfaction, he and 
his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
claimant until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




